Order entered March 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00935-CV

    ICON BENEFIT ADMINISTRATORS II, L.P., AMERICAN ADMINISTRATIVE
     GROUP INC., AND HEALTHSMART PREFERRED CARE, II, L.P. Appellants

                                               V.

    JOELLA MULLIN, STANLEY SELF, ANDREA DAVENPORT, ET AL, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-08-01067-B

                                           ORDER
       The Supplemental Clerk’s Record filed with this Court on February 9, 2012 and the

Sealed Clerk’s Record filed with this Court on May 4, 2012 contain “Plaintiffs’ Icon Benefit

Administrators II, L.P. and American Administrative Group, Inc. and Non-Party’s Healthsmart

Preferred Care II, L.P. Reply in Support of their Motion to Enforce Protective Order” (Plaintiffs’

Reply) dated June 15, 2011. Although Plaintiffs’ Reply indicates an Affidavit of Bryan H. Jones

dated June 15, 2011 is attached as Exhibit “A,” the Jones Affidavit does not appear in the Sealed

Record or the Supplemental Record.

        Further, the Reporter’s Record of the June 16, 2011 hearing on the “Motion to Enforce

Protective Order and Motion to Clarify” indicates Plaintiffs’ Reply also contained an Affidavit of
Alex Arnet dated June 1, 2011 attached as Exhibit “B,” that was filed conditionally under seal.

The Arnet Affidavit is not in the Sealed Record or the Supplemental Record, nor is it referenced

in Plaintiffs’ Reply.

       We hereby ORDER the trial court to deliver any exhibits it received as attachments to

Plaintiffs’ Reply, including the Arnet Affidavit, to the Dallas County Clerk on or before

MARCH 22, 2013. If the documents were received under conditional seal, they should be

maintained under seal.

        We FURTHER ORDER the Dallas County Clerk to file by MARCH 26, 2013 a record

containing: (1) the documents received from the trial court pursuant to the above order and (2)

all attachments to Plaintiff’s Reply, including the Jones Affidavit. If any documents in this

supplemental record were received under conditional seal, then that part of the record should be

filed as a sealed record.


                                                    /s/    DOUGLAS S. LANG
                                                           JUSTICE




                                              –2–